Citation Nr: 1429118	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-49 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file.
 
The Veteran's appeal was remanded by the Board in November 2012 and January 2014.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The evidence of record does not relate the Veteran's left knee disability to service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet.App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claim, an April 2008 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio, at 187.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's service medical records from his period of active military service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center (NPRC).  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet.App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In this case, the RO notified the Veteran that his service treatment records were unavailable in a June 2008 letter.  The letter included notice that alternative forms of evidence could support his claim with examples of such evidence.  The letter informed the Veteran that VA would assist him in obtaining such evidence.  The RO has undertaken the required procedures to reconstruct the Veteran's records from alternative sources, including requests to the NPRC, unit records and requests to the facility where the Veteran alleges he was treated during service.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In the aggregate, the January 2013 VA examination and the April 2014 addendum opinion are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) or Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the AVLJ noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disability's history and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298   (Fed. Cir. 2007).

The Board recharacterized the Veteran's left knee claim as listed on the title page of this decision.  He brought a March 2008 claim for degenerative joint disease of the bilateral knees and the claim has been adjudicated as a claim for arthritis of the knees.  However, the medical evidence of record does not show arthritis involving the left knee, confirmed on x-ray.  Rather, a January 2013 VA examination report gave an impression of atherosclerotic peripheral vascular disease of the left knee on diagnostic testing.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board will consider all disabilities that would be described by the Veteran's left knee symptoms.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks service connection for a left knee disability, which he believes is related to jumping off trucks during service.  The Veteran reports bilateral knee pain since service, but that he did not seek treatment during service.  As noted above, the Veteran's service medical records from his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the appellant in the development of his claim. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Based on the Veteran's credible testimony at his Board hearing, the Board finds that the Veteran's lay statements as to his jumping off trucks during service did occur.

At the January 2013 VA examination, diagnostic testing showed atherosclerotic calcifications and the VA examiner's impression was atherosclerotic peripheral vascular disease of the left knee.  However, the VA examiner did not provide an etiology opinion concerning the Veteran's left knee atherosclerotic peripheral vascular disease, after finding that there was no evidence of osteoarthritis of the left knee.  As a result, an addendum opinion was obtained in April 2014.  The VA examiner expressed the opinion that peripheral artery disease (PAD) (also known as peripheral vascular disease) of the left knee was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that arterial calcifications do not diagnose PAD and the Veteran does not have symptoms of PAD.  The VA examiner explained that PAD is suggested by the presence of abnormal lower extremity pulses, or symptoms of claudication or ischemic rest pain and the vascular examination of patients with PAD commonly reveals diminished or absent pulses.  However, the Veteran's medical records show that he had had normal pulses.  The VA examiner also opined that it was not likely that jumping off a truck during service lead to x-ray findings of calcified arteries, based on medical literature showing that leg trauma is not a risk factor for PAD.

The Veteran is competent to report knee pain since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, a left knee disability, to include PAD and arthritis, is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify PAD or arthritis.  

Thus, to the extent that the Veteran associates his current left knee disability to an injury in service, his lay opinion is not competent evidence on the question of medical causation, because the claimed disability is not a simple medical condition, capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Since the Veteran's lay opinion is not competent evidence, his opinion cannot be considered as competent evidence favorable to the claim.  This leaves the April 2014 opinion as the only competent medical evidence addressing the nexus between the Veteran's left knee disability and his military service, and it does not support such a relationship.  For these reasons, the Board finds that the criteria for service connection are not met.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for a left knee disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.


____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


